 
Exhibit 10.5
 
SHAREHOLDERS' VOTING PROXY AGREEMENT


AMONG


CHANGCHUN YAQIAO BUSINESS CONSULTING CO., LIMITED


AND


JILIN FOODING FOODS GROUP CO., LTD.


AND


YAKUN SONG


 
December 30, 2010
 
 
 

--------------------------------------------------------------------------------

 


SHAREHOLDERS’ VOTING PROXY AGREEMENT
 
This Shareholders’ Voting Proxy Agreement (this “Agreement”) is entered into as
of December 30, 2010 among the following parties.


Changchun Yaqiao Business Consulting Co., Limited, is a wholly-foreign owned
enterprise which is incorporated and existing within the territory of the
People’s Republic of China (“the PRC”) in accordance with the laws of the PRC.
The registration number of its legal and valid business license is
220101400002578 and its legal address is Unit 503, No. 83-7 Chongqing Road,
Chaoyang District, Jilin Province, the PRC;


Party B: Jilin Fooding Foods Group Co., Ltd., is a limited liability company
which is incorporated and existing within the territory of the PRC in accordance
with the laws of the PRC. The registration number of its legal and valid
business license is 2200002008563 and the legal registered address is No. 1
Jinshazhong Street, Chuanying Economy Development Zone, Changchun City, Jilin
Province, the PRC; and


Party C


Yakun Song, is a Chinese natural person with her identification number as
22020219640321062X.


(Party B and Party C are hereinafter collectively referred to as “All Grantors”
and individually as “Each of the Grantors”.)


WHEREAS,


1.             Party A is a wholly foreign-owned enterprise incorporated under
the laws of the PRC.


2.             As of the date of this Agreement, All Grantors are shareholders
of the Changchun Decens Foods Co., Ltd. (hereinafter referred to as the
“Operating Entity”) and collectively legally hold all of the equity interests of
the Operating Entity ;


3.             Each of the Grantors desires to appoint the persons (the “Proxy
Holders”) to be designated by Party A to exercise its shareholder’s rights
(“Voting Rights”) and Party A is willing to designate such persons.


Therefore, the parties hereby have reached the following agreement upon friendly
consultations:
 
Article 1


Each of the Grantors hereby agrees to irrevocably appoint the persons designated
by Party A with the exclusive right to exercise, on his behalf, all of his
Voting Rights in accordance with the laws and the Operating Entity ’s Articles
of Association, including but not limited to the rights to sell, transfer or set
any encumbrance on all or any of his equity interests of the Operating Entity,
to determine the distribution of dividends, to appoint and elect the directors
and Chairman as the authorized legal representative of the Operating Entity, and
any other rights that Each of the Grantors may enjoy as shareholder of the
Operating Entity .


 
 

--------------------------------------------------------------------------------

 
 
Article 2


The persons designated by Party A shall be the directors of Party A.


Article 3


Party A agrees to designate such Proxy Holders pursuant to Article 1 of this
Agreement, who shall represent All Grantors to exercise their Voting Rights
pursuant to this Agreement.


Article 4


All Parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of the Operating Entity, Each of the Grantors shall
appoint the Proxy Holder with all Voting Rights. All Parties to this Agreement
agree, Each of the Grantors, cannot transfer his equity interests (“Transferor”)
of the Operating Entity to any individual or company (other than Party A or the
individuals or entities designated by Party A) without Party A’s prior written
consent.


Article 5


Each of the Grantors hereby agrees that he/she will withdraw the appointment of
the Proxy Holders designated by Party A if Party A changes such designated Proxy
Holders and reappoints the substituted persons designated by Party A as the new
Proxy Holders to exercise his/her Voting Rights.


Article 6


All authorizations under this Agreement shall be irrevocable, conclusive and
binding upon All Grantors, and each and every act and thing executed by the
Proxy Holders pursuant hereto shall be as good, valid and effectual as if the
same had been done by All Grantors. All Grantors hereby irrevocably and
unconditionally undertake at all times hereafter to ratify and confirm
whatsoever the Proxy Holders shall lawfully do or cause to be done by virtue of
all such authorizations conferred by this Agreement.


Article 7


All Grantors hereby irrevocably and unconditionally undertake at all times to
indemnify and keep indemnified each of the Proxy Holders and/or Party A (if
applicable) against any and all actions, proceedings, claims, costs, expenses
and liabilities whatsoever arising from the exercise or purported exercise of
any of the powers conferred or purported to be conferred by this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Article 8
 
This Agreement has been duly executed by the parties’ authorized representatives
as of the date first set forth above and shall become effective upon execution.


Article 9


This Agreement shall not be terminated prior to the completion of acquisition of
all of the equity interests in, or all assets or business of the Operating
Entity by Party A in accordance with the Exclusive Option Agreement dated
December 30, 2010 and executed by the parties.


Article 10


Any amendment and termination of this Agreement shall be in written and agreed
upon by the Parties.


Article 11


The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the PRC.


Article 12


Any disputes under this Agreement shall be settled at first through friendly
consultation between the parties hereto. In case no settlement can be reached
through consultation, each party shall have the right to submit such disputes to
the China International Economic and Trade Arbitration Commission for
arbitration before a sole arbitrator in accordance with the commission’s then
valid rules. The place of arbitration shall be in Beijing. The language of the
arbitration shall be Chinese. The arbitral award shall be final and binding on
the parties. The costs of arbitration shall be allocated as determined by the
arbitrator.


Article 13


This Agreement is executed in both Chinese and English in three copies; each
party holds one and each original copy which shall have the same legal effect.
Both the English version and Chinese version shall have the same effect.
 
(This space intentionally left blank)
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS HEREOF, the parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.


PARTY A: Changchun Yaqiao Business Consulting Co., Limited
 

(Signature and Seal):
 
Legal Representative/Authorized Representative: Song Yakun
 


PART B: Jilin Fooding Foods Group Co., Ltd.
 


(Signature and Seal):
 
Legal Representative/Authorized Representative: Xiu Zhang
 
PARTY C: Yakun Song
 


(Signature):
 